Case 1:18-cv-03202-GBD-SDA Document 315

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGEL MOGOLLAN and ALBA MARIA MEJIA, :
on behalf of themselves, FLSA Collective Plaintiffs
and Class Members,

Plaintiffs,

-against-

LA ABUNDANCIA BAKERY & RESTAURANT
INC.,, et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Filed 03/31/21 Page 1 of 14

 

Lanett:

iy

EDOS &

4 OOCUMENT

 

) USDC SDNY

VSLECTRONICALLY FILED

    
 
    

eee eat

DATE. FULD,

 

 

 

wk

MEMORANDUM DECISION

 

AND ORDER

18 Civ. 3202 (GBD) (SDA)

Plaintiffs bring this collective action against La Abundancia Bakery & Restaurant Inc.,

63-12 La Abundancia Inc., 75-02 La Abundancia Bakery and Restaurant Corp. (“75-02 La

Abundancia”), 81-16 La Abundancia Inc. (“81-16 La Abundancia”), M. Arroyave Food Corp.

(“Arroyave”), 37-01 La Abundancia Inc. (“37-01 La Abundancia”), V. Rojas Food Corp. (“V.

Rojas Food”), 94-19 La Abundancia Inc. (“94-19 La Abundancia”), 153-40 La Abundancia Inc.,

88-26 La Abundancia Inc. (“88-26 La Abundancia”), Ruben Rojas (collectively, “Defendants”),

and Monica Ferrerosa, alleging claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§§ 201 ef seg., and the New York State Labor Law (“NYLL”), N.Y. Lab. L. §§ 650 ef seq...

(Second Am. Compl. (“SAC”), ECF No. 110, §§ 1-2.) Plaintiffs subsequently moved for partial

summary judgment! and class certification.? (Notice of Pls.’ Mot. for Summ. J. Pursuant to Fed.

 

' Magistrate Judge Aaron correctly notes that Plaintiffs’ motion for summary judgment is a motion for
partial summary judgment because Plaintiffs’ proposed order indicates that their “supplemental” briefing
on damages will follow. (September 30, 2020 Report and Recommendation (“Report”), ECF No. 309, at

1 n.1 (citing Proposed Order, ECF No. 227-1).)

> As Magistrate Judge Aaron properly points out, Plaintiffs do not appear to seek summary judgment

against Monica Ferrerosa. (Report at 3 n.3.)

 
Case 1:18-cv-03202-GBD-SDA Document 315 Filed 03/31/21 Page 2 of 14

R. Civ. P. 56, ECF No. 227; Notice of Pls.’ Mot. for Class Certification Pursuant to Fed. R. Civ.
P. 23, ECF No. 224.) Defendants then cross-moved for partial summary judgment and
decertification of the collective class. (Defs.’ Mot. for Partial Summ. J. & Decert., ECF No.
242.)

Before this Court is Magistrate Judge Stewart D. Aaron’s Report, recommending that (1)
Plaintiffs’ motion for summary judgment be granted only as to Plaintiff Mejia’s state law
minimum wage claim, (2) Defendants’ motion for summary judgment be denied, (3) Plaintiffs’
motion for class certification be granted, (4) Defendants’ motion for class decertification be
denied, and (5) Plaintiff Ibarra’s claims be dismissed without prejudice for failure to prosecute.’
(Report at 44.) Magistrate Judge Aaron advised the parties that failure to file timely objections
to the Report would constitute a waiver of those objections on appeal. (/d. at 45.)

Defendants timely filed objections on October 14, 2020. (Defs.’ Objs. to Mag. J.’s R. &
R. (“Defs.’ Objs.”), ECF No. 310.) Defendants’ objections solely address Magistrate Judge
Aaron’s recommendations regarding (i) Plaintiff Mejia’s NYLL minimum wage claim and (ii)
the adequacy of class counsel under Rule 23(g). Plaintiffs timely filed their response to
Defendants’ objections on October 27, 2020. (Pls.’ Resp. to Defs.” Obj. to the Mag. J.’s Order
and R. & R., ECF No. 313.) Having reviewed the Report, as well as Defendants’ objections and

Plaintiffs’ responses, this Court declines to adopt that portion of the Report that recommends

 

> A district court considering a dismissal pursuant to Rule 41(b) assesses five factors: (1) the duration of
plaintiff's failure to comply with court orders; (2) whether plaintiff was on notice that failure to comply
would result in dismissal; (3) whether defendants are likely to be prejudiced by further delay in the
proceedings; (4) a balancing of the court's interest in managing its docket with the plaintiff's interest in
receiving a fair chance to be heard; and (5) whether the judge has adequately considered a sanction less
drastic than dismissal. Peters-Turnbull v. Bd. of Educ., 7 F. App'x 107, 110 (2d Cir. 2001). No one factor
is dispositive. Feurtado v. City of New York, 225 F.R.D. 474, 477-78 (S.D.N.Y. 2004) (citing Spencer,
139 F.3d at 113). Magistrate Judge Aaron appropriately recommends that Plaintiff Ibarra’s claims be
dismissed without prejudice because she failed to appear for her deposition and failed to comply with
Magistrate Judge Aaron’s Order to Show Cause. (Report at 42 (citing Order to Show Cause, ECF
No. 237.)

 

 
Case 1:18-cv-03202-GBD-SDA Document 315 Filed 03/31/21 Page 3 of 14

Plaintiff Mejia’s motion for summary judgment be granted as to her NYLL minimum wage
claim. This Court ADOPTS the remainder of the Report and OVERRULES Defendants’
remaining objections.

I. FACTUAL BACKGROUND‘

All Plaintiffs claim that they were not paid overtime. Plaintiff Mogollan was employed
as a baker and dishwasher from October 2016 to October 2017 at 75-02 La Abundancia. (Pls.’
Resp. to Defs.’ R. 56.1 Statement of Material Facts (“Pls.’ 56.1 Resp.”), ECF No. 291, 99 31, 34;
Defs.’ Resps. to Pls.’ Local R. 56.1 Statement of Material Facts (“Defs.’ 56.1 Resps.”), ECF No.
295, 49 34, 36.) Plaintiff Nidia Perdomo worked as a cook from December 31, 2011 to July 15,
2016 at 81-16 La Abundancia. (Pls.’ 56.1 Resp. § 60; Defs.’ 56.1 Resps. 4 49.) 37-01 La
Abundancia also employed Perdomo as a cook from March 21, 2015 to June 19, 2015. (Pls.’
56.1 Resp. § 62; Defs.’ 56.1 Resps. § 50.) Arroyave similarly, employed Perdomo as a cook
from July 16, 2016 to December 23, 2016. (Pls.’ 56.1 Resp. { 64; Defs.’ 56.1 Resps. § 50.)

Plaintiff Hector De La Rosa Villares worked as a dishwasher, food preparer and helper
from December 31, 2011 to January 13, 2017 at 75-02 La Abundancia. (Pls.’ 56.1 Resp. 4 69;
Defs.’ 56.1 Resps. § 54.) Villares was employed by 81-16 La Abundancia as a dishwasher and
helper from October 25, 2014 to June 27, 2015. (Pls.’ 56.1 Resp. § 71.) He was also employed
by 37-01 La Abundancia as a dishwasher and helper from April 3, 2015 to December 25, 2015.
(Pls.’ 56.1 Resp. § 73; Defs.’ 56.1 Resps. §| 55.) Villares similarly worked at 94-19 La
Abundancia as a dishwasher and helper during the weeks of July 11, 2015, December 26, 2015
and April 8, 2017. (Pls.’ 56.1 Resp. | 75; Defs.’ 56.1 Resps. 4 55.) V. Rojas Food employed

Villares as a dishwasher and helper from May 20, 2017 to March 22, 2019. (Pls.’ 56.1 Resp. §

 

* The relevant factual and procedural background is set forth in greater detail in the Report and is
incorporated by reference herein.

 

 
Case 1:18-cv-03202-GBD-SDA Document 315 Filed 03/31/21 Page 4 of 14

77; Defs.’ 56.1 Resps. § 55.) Villares was also employed by Arroyave as a dishwasher and
helper from September 30, 2017 to March 15, 2019. (Pls.’ 56.1 Resp. § 79; Defs.’ 56.1 Resps. §
55.)

Plaintiff Mejia also claims that she was not paid federal and state minimum wage.
Plaintiff Mejia worked as a server and counterperson for 37-01 La Abundancia from March 31,
2012 to November 2, 2012. (Pls.’ 56.1 Resp. 45; Defs.’ 56.1 Resps. 4 43.) During this time
period, her hourly rate varied at $6.25, $7.50, and $8.50. (Pls.” 56.1 Resp. § 45.) Plaintiff Mejia
held the same positions at 81-16 La Abundancia from May 5, 2012 to August 22, 2014. (Pls.’
56.1 Resp. § 48; Defs.’ 56.1 Resps. § 43.) There, her hourly rate was $6.25 until December 27,
2013; thereafter, it was raised to $8.13 per hour for the remainder of her employment. (Pls.’ 56.1
Resp. § 48.) From June 1, 2013 to December 27, 2013, she worked as a server and
counterperson for 88-26 La Abundancia at an hourly rate of $6.25. Ud. § 51; Defs.’ 56.1 Resps.
§ 43.) 75-02 La Abundancia also employed Mejia as a server and counterperson from September
12, 2015 to April 15, 2016. (Pls.’ 56.1 Resp. § 51; Defs.’ 56.1 Resps. 43.) Her hourly rate was
$6.88 until January 9, 2016, when it was raised to $7.50. (Pls.’ 56.1 Resp. { 54.)

Mejia admits that she received $15 to $30 in tips per each 8-hour shift while working for
various Defendants, depending upon the year and restaurant location. (Ud 9 42-44.) The
parties dispute the amount of non-tipped side work that Mejia performed, whether managers
were included in the tip pools, whether Mejia worked for Defendants after April 2016, and
whether she was paid below minimum wage during a certain period. Ud. *§ 44-46, 50, 53, 56—
57; Defs.’ 56.1 Resps. §§ 42-47, 58-59, 64-65.) The parties also dispute what notices

Defendants provided to Plaintiff Mejia regarding the tip allowance. (Pls.’ 56.1 Resp. {| 47, 49,

 

 

 
Case 1:18-cv-03202-GBD-SDA Document 315 Filed 03/31/21 Page 5 of 14

52, 55; Defs.’ 56.1 Resps. § 62.) Defendants, however, admit that Plaintiff Mejia’s wage
statements did not include tip credit information. (Defs.’ 56.1 Resps. § 63.)°

The parties dispute whether Plaintiffs worked at other La Abundancia locations during
their employment, the numbers of hours that Plaintiffs worked, whether Plaintiffs worked “off
the clock,” and whether Plaintiffs are owed spread of hours premiums.® (See e.g., Pls.’ 56.1
Resp. 9 31-35, 44-46, 50, 53; Defs.’ 56.1 Resps. 9] 34-38, 40, 42-47, 50-53.) Moreover, there
is evidence to suggest that Defendants had a policy or practice of paying employees in
accordance with their scheduled shifts, as opposed to the time they clocked in and out, and that
Defendants did not understand spread of hours premiums. (See Exhibit I (“Rojas Dep.”), ECF
No. 301-9, 87:13-89:14, 92:8-93:21; Exhibit G, ECF No. 228-7, 21:11-15.)

Il. LEGAL STANDARD
A. Reports and Recommendations.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The
district court must review de novo the portions of a magistrate judge’s report and
recommendation to which a party properly objects. Jd. However, the district court need not
conduct a de novo hearing on the matter. See United States y. Raddatz, 447 U.S. 667, 675-76
(1980), Instead, it is sufficient that the district court “arrive at its own, independent conclusion”
regarding those portions of the report to which objections are made. Nelson vy. Smith, 618 F.

Supp. 1186, 1189-90 (S.D.N.Y. 1985) (citation omitted).

 

> Neither party addresses Plaintiff Ibarra and this Court adopts Magistrate Judge Aaron’s recommendation
to dismiss her claims. (See Report at 8 n.6.)

° Defendants contend that Mogollan was not paid spread of hour premiums on only two occasions,
totaling $18. (Defs.’ 56.1 Resps. § 59.) Defendants also contend that there was only one instance in
which they did not pay Villares a spread of hours premium, totaling $13. (/d.)

5

 

 
Case 1:18-cv-03202-GBD-SDA Document 315 Filed 03/31/21 Page 6 of 14

Portions of a magistrate judge’s report to which no or “merely perfunctory” objections
are made are reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47
(S.D.N.Y. 2006) (citations omitted). The clear error standard also applies if a party’s “objections
are improper—because they are ‘conclusory,’ ‘general,’ or ‘simply rehash or reiterate the
original briefs to the magistrate judge.”” Stone v. Comm’r of Soc. Sec., No. 17 Civ. 569 (RJS),
2018 WL 1581993, at *3 (S.D.N.Y. Mar. 27, 2018) (citation omitted). Clear error is present
when “upon review of the entire record, [the court is] ‘left with the definite and firm conviction
that a mistake has been committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006)
(citation omitted). “A magistrate’s ruling is contrary to law if it ‘fail[s] to apply or misapplies
relevant statutes, case law, or rules of procedure[.]’” Thai Lao Lignite (Thai.) Co. v. Gov’t of
Lao People’s Democratic Republic, 924 F. Supp. 2d 508, 512 (S.D.N.Y. 2013) (first alteration in
original) (citation omitted).

B. Motion for Summary Judgment.

Summary judgment is appropriate when there is no genuine issue of material fact and the
moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). “An issue of
fact is ‘genuine’ if ‘the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.’” Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002) (quoting Anderson y.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A fact is material when it “might affect the
outcome of the suit under the governing law.” Gayle, 313 F.3d at 682 (quoting Anderson, 477
US. at 248).

The party seeking summary judgment has the burden of demonstrating that no genuine
issue of material fact exists. See Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286 (2d Cir.

2002). In turn, to defeat a motion for summary judgment, the opposing party must raise a

 

 

 
Case 1:18-cv-03202-GBD-SDA Document 315 Filed 03/31/21 Page 7 of 14

genuine issue of material fact. See Caldarola v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002),
To do so, it “must do more than simply show that there is some metaphysical doubt as to the
material facts,” id. (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
586 (1986)), and it “may not rely on conclusory allegations or unsubstantiated speculation,”
Fujitsu Ltd. v. Fed. Express Corp., 247 F.3d 423, 428 (2d Cir. 2001) (quoting Scotto v. Almenas,
143 F.3d 105, 114 (2d Cir. 1998)). Rather, the opposing party must produce admissible evidence
that supports its pleadings. See First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289-
90 (1968). In this regard, “[t]he ‘mere existence of a scintilla of evidence’ supporting the non-
movant’s case is also insufficient to defeat summary judgment.” Niagara Mohawk Power Corp.
v. Jones Chem., Inc., 315 F.3d 171, 175 (2d Cir. 2003) (quoting Anderson, 477 U.S. at 252).

In determining whether a genuine issue of material fact exists, the court must construe the
evidence in the light most favorable to the nonmoving party and draw all inferences in that
party’s favor. See id. However, “a court must not weigh the evidence, or assess the credibility
of witnesses, or resolve issues of fact.” Victory v. Pataki, 814 F.3d 47, 59 (2d Cir. 2016)
(citation and internal quotation marks omitted). Summary judgment is therefore “improper if
there is any evidence in the record that could reasonably support a jury’s verdict for the non-
moving party.” Marvel, 310 F.3d at 286.

C. Class Certification.

In order to be certified as a class, a putative class must satisfy the “four prerequisites set
forth in Rule 23(a): numerosity, commonality, typicality, and adequacy.” Brown vy. Kelly, 609
F.3d 467, 475 (2d Cir. 2010); In re JPMorgan Chase & Co. Sec. Litig., No. 12 Civ. 03852
(GBD), 2015 WL 10433433, at *2 (S.D.N.Y. Sept. 29, 2015). “In addition to the four factors

enumerated in Rule 23(a), there is an ‘implied requirement that the membership of the class is

 

 
Case 1:18-cv-03202-GBD-SDA Document 315 Filed 03/31/21 Page 8 of 14

identifiable and ascertainable.’” Jn re Namenda Direct Purchaser Antitrust Litig., 331 F. Supp.
3d 152, 203 (S.D.N.Y. 2018) (citation omitted).

Class certification must also be appropriate under one of the three subdivisions of Rule
23(b). Brown v. Kelly, 609 F.3d at 476. Magistrate Judge Aaron correctly noted that Rule
23(b)(3) governs the proposed class action here. (Report at 27.) Pursuant to Rule 23(b)(3), a
court must find “that the questions of law or fact common to class members predominate over
any questions affecting only individual members, and that a class action is superior to other
available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.
23(b)(3).

II. THE PARTIES’ CROSS-MOTIONS FOR PARTIAL SUMMARY JUDGMENT
ARE DENIED

Defendants do not object to Magistrate Judge Aaron’s recommendation that the parties’
motions for partial summary judgment be denied as to (1) Plaintiffs’ overtime claims,’ (2)
Plaintiff Mejia’s FLSA minimum wage claim, (3) Plaintiffs’ time shaving claims, (4) Plaintiffs’
spread of hours claims, (5) Plaintiffs’ Wage Theft Prevention Act claims, (6) liquidated damages
claims, (7) the applicable FLSA statute of limitations, (8) Defendants’ liability as “employer”,
and (9) Plaintiffs Mejia and Perdomo’s damages. (Report at 44.) This Court reviews for clear
error and finds none.

Defendants object to Magistrate Judge Aaron’s recommendation that Mejia’s motion for
summary judgment be granted and Defendants’ motion for summary judgment be denied as to

Mejia’s NYLL minimum wage claim. (/d. at 15, 22.) Defendants contend that the Magistrate

 

7 As Magistrate Judge Aaron correctly notes, while Defendants acknowledge that certain amounts of
overtime are due to Mogollan and Villares, genuine issues of materia] fact remain regarding “what
additional overtime, if any, is owed... .” (Report at 12 n.8.) Consequently, the parties’ motions for
summary judgment are denied on these amounts as well.

 

 

 
Case 1:18-cv-03202-GBD-SDA Document 315 Filed 03/31/21 Page 9 of 14

Judge erred because he did not consider their affirmative defense under N.Y. Lab. L. § 198,
which precludes summary judgment in Mejia’s favor and warrants summary judgment in their
favor. (Defs.’ Objs., at 7-10.) This Court’s review is de novo.

Section 198(1-b) provides an affirmative defense to employers against liability for
violations of Section 195(1) if the employer made “complete and timely payment of all wages”
to the employee.’ N.Y. Lab. L. § 198(1-b). Because the New York Department of Labor
(“NYDOL”) promulgated Sections 146-1.3 and 146-2.2 to “carry out the requirements” of
Section 195(1)(a), the affirmative defense necessarily applies to violations of those sections as
well. Marin v. Apple-Metro, Inc., No. 12 Civ. 5274 (ENV)(CLP), 2020 WL 6157011, at *7
(E.D.N.Y. Oct. 21, 2020) (citing Hicks v. T.L. Cannon Mgmt. Corp., No. 13 Civ. 6455 (EAW),
2018 WL 2440732, at *7 (W.D.N.Y. Mar. 13, 2018)).

Plaintiffs note that this defense did not become available until the amendment to § 198(1-
b) became effective on February 27, 2015 (“2015 amendment’), after Mejia’s claim arose.
(Reply Mem. of Law in Supp. of Pls.’ Mot. for Summ. J., ECF No. 301, at 10.) The amendment,
however, retroactively applies to April 9, 2011, when § 198(1-b) originally became effective,
because it corrects a scrivener’s error found in the original language. Marin, 2020 WL 6157011,
at *5 (citing In re Gleason (Michael Vee, Ltd.), 96 N.Y.2d 117, 122 (2001) (retroactive
application may be appropriate when amendment has a remedial intent)). As the Marin court
explains, while the text of the amendment does not express a clear remedial intent, the legislative
history signifies such an intent. For example, a letter from the bill jacket states that the bill

“corrects some technical errors with the original bill that could cause confusion in the courts

 

® Section 198(1-b) also provides an affirmative defense if an “employer reasonably believed in good faith
that it was not required to provide the employee with notice” under Section 195(1). Defendants do not
raise this defense and the Court does not consider it.

9

 

 

 
Case 1:18-cv-03202-GBD-SDA Document 315 Filed 03/31/21 Page 10 of 14

when interpreting the law.” Marin v. Apple-Metro, Inc., 2020 WL 6157011, at *6 (citing New
York Bill Jacket, 2014 A.B. 8106-C, Ch. 537, at 6); see also 2014 A.B. 8106-C, Ch. 537.

Even in the original bill’s jacket, there is support for finding a remedial intent. See
Marin, 2020 WL 6157011, at *6 (citing New York Bill Jacket, 2010 S.B. 8380, Ch. 564) (noting
that the § 198(1-b) defenses appear in a memorandum under the heading “Employer Violations
of Wage Stub and Notice Requirements”). The original text of § 198(1-b) stated that it is a
defense to § 195(1)(d) but the wage stub and notice requirements referenced by the
memorandum are requirements under § 195(1)(a). Compare N.Y. Lab. L. § 195(1)(d)(employer
not penalized for errors in non-English notice from commissioner), with id. § 195(1)(a)(wage
stub and notice requirements). Accordingly, the 2015 amendment to § 198(1-b) applies
retroactively and Defendants may invoke that defense here.”

Thus, this Court declines to adopt Magistrate Judge Aaron’s recommendation and denies
Mejia’s motion for summary judgment on her NYLL minimum wage claim because Defendants
cite evidence that raise a genuine issue regarding whether Mejia was completely and timely paid

all wages.!° (Defs.’ Mem. of Law in Opp’n to Summ. J. (“Defs.’ Opp’n”), ECF No. 296, at 8;

 

° The cases Plaintiffs cite are inapposite because they solely address the retroactive application of the
2015 amendment’s increased statutory damages. See e.g., Chen v. JP Standard Constr. Corp., No. 14
Civ. 1086 (MKB), 2016 WL 2909966, at *13 (E.D.N.Y. Mar. 18, 2016), report and recommendation
adopted, No. 14 Civ. 1086(MKB)(RLM), 2016 WL 2758272 (E.D.N.Y. May 12, 2016) (applying
statutory damages that existed at the time of violation); Garcia v. Saigon Mkt. LLC, No. 15 Civ. 9433
(VSB), 2019 WL 4640260, at *6 n.12 (S.D.N.Y. Sept. 24, 2019) (declining to apply increased statutory
damages retroactively). “The analysis of whether an increase in [statutory damages] applies retroactively
is fundamentally different from the issue of whether the correction of a typographical error applies
retroactively.” Hicks v. T.L. Cannon Mgmt. Corp., No. 13 Civ. 06455 (EAW), 2018 WL 2440732, at *7
(W.D.N.Y. Mar. 13, 2018). Moreover, while the Garcia court briefly noted that the affirmative defense
was unavailable before the 2015 amendment, it proceeds to analyze the defense, finding that defendants
there could not raise it because they failed to make complete and timely payments. Garcia, 2019 WL
4640260, at *6.

'0 Since this Court denies Plaintiff Mejia’s motion for summary judgment on this claim, this Court also
declines to adopt the recommendation to grant summary judgment in favor of members of the tipped
subclass as to the state law minimum wage claims. (Report at 15.)

10

 

 

 
Case 1:18-cv-03202-GBD-SDA Document 315 Filed 03/31/21 Page 11 of 14

see e.g., Exhibit N, ECF No. 257, 62:18—25, 65:10-66:9.) On the other hand, Magistrate Judge
Aaron appropriately recommends denial of Defendants’ motion for summary judgment. (Report
at 22.) Plaintiff Mejia cites evidence that raises genuine issues regarding whether Defendants
completely paid all wages. (Ud; see e.g., Mejia Decl. 99 1, 5, 14.) Accordingly, Defendants’
motion for summary judgment is also denied.

Since this Court declines the recommendation regarding Mejia’s NYLL claim, it need not
consider Defendants’ remaining objections. In any event, the remaining objections are
perfunctory and, after review for clear error, are overruled. First, Defendants fail to proffer
evidence regarding the specific content of the posted notices beyond a “verbatim recitation of the
statutory requirements,” which fails to raise a genuine issue regarding whether Defendants met
their NYLL tip credit notice obligations. (See Report at 22; Defs.’ Objs., at 3-4 (citing Rojas
Decl. 49 17, 76-77; Exhibit 31, ECF No. 256-3); see also Garcia v. Saigon Market LLC, No. 15
Civ. 9433 (VSB), 2019 WL 4640260, at *9 (S.D.N.Y. Sep. 24, 2019).) Second, Magistrate
Judge Aaron correctly determined that the March 2, 2015 letter from the General Counsel of the
NYDOL, upon which Defendants rely to argue that actual notice satisfies NYLL’s written notice
requirements, is unreasonable and irrational because the letter is contrary to the plain language of

§146-2.2 and is, therefore, not entitled to deference. (See Report at 14 n.9.)'!

 

'! Defendants also argue that Mejia’s motion for summary judgment should be denied due to Plaintiffs’
“counsel’s interference with the Defendants’ discovery efforts” in this case. (Defs.’ Objs. at 4-7.)
Defendants, however, failed to raise this argument before the Magistrate Judge, thus, this Court need not
consider it for the first time here. Even so, in his decision on Defendants’ motion for sanctions, the
Magistrate Judge determined that the misconduct did not “imped[e] or frustratle} the examination,” which
negates Defendants’ contention that their evidence was insufficient because of the misconduct. (Report at
40.) In any event, one would expect Defendants capable of providing some evidence beyond Mejia’s
testimony regarding the specific content of the notices because Defendants are in a better position to do
so. “[S]omeone being sued for failing to comply with federal and state minimum wage laws likely would
have a strong incentive to preserve all documents relating to his compliance with such laws.” He v. Home
on 8th Corp., No. 09 Civ. 5630 (GBD), 2014 WL 3974670, at *5 (S.D.N.Y. Aug. 13, 2014).

1]

 

 
Case 1:18-cv-03202-GBD-SDA Document 315 Filed 03/31/21 Page 12 of 14

IV. DEFENDANTS’ MOTION FOR DECERTIFICATION IS DENIED

As Magistrate Judge Aaron properly recommends, Defendants’ motion to decertify the
FLSA collective action is denied because Plaintiffs made a sufficient showing that “the original
and opt-in Plaintiffs” are similarly situated victims of FLSA violations pursuant to a policy or
practice and that Defendants “operated as a single enterprise.” (/d. at 26.)

Vv. PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION IS GRANTED

Defendants do not object to Magistrate Judge Aaron’s findings regarding (1) numerosity,
(2) commonality, (3) typicality, (4) adequacy of the class representatives,'* (5) ascertainability,
and (6) the Rule 23(b)(3) requirements. This Court, therefore, reviews for clear error and,
finding none, adopts these findings.

Defendants solely object to Magistrate Judge Aaron’s finding that Plaintiffs’ counsel is
adequate to represent the class, citing counsel’s deposition misconduct in this case and “the
professional competency questions raised in Chen v. Wai? Café Inc.” (Defs.’ Objs., at 11-13;
Report at 34.) Since Defendants’ objections rehash arguments previously raised, this Court
reviews Magistrate Judge Aaron’s recommendation for clear error and finds none.

Plaintiffs’ counsel’s deposition misconduct does not rise to such a level as to render
counsel inadequate to represent the class. In Creative Montessori, the court found class counsel
inadequate where their “lack of integrity” placed their ability to act as class fiduciaries in
“serious doubt.” Creative Montessori Learning Centers v. Ashford Gear LLC, 662 F.3d 913, 917
(7th Cir. 2011). There, counsel used intentional misrepresentations and omissions to seemingly
benefit “their interest as lawyers who” would have ultimately shared in “any judgment or

settlement.” Creative Montessori Learning Centers, 662 F.3d at 917; see also Kingsepp vy.

 

© This Court will not address Defendants’ adequacy arguments as to Opt-in Plaintiffs Perdomo and
Villares because, as Magistrate Judge Aaron appropriately states, they are opt-in Plaintiffs and are not
named in the Second Amended Complaint. (Report at 32 n.17.)

12

 

 
Case 1:18-cv-03202-GBD-SDA Document 315 Filed 03/31/21 Page 13 of 14

Wesleyan University, 142 F.R.D. 597, 599 (S.D.N.Y. 1992) (counsel inadequate after sanctions
and disciplinary action for failure to obey court orders and instructions, “honor a settlement
agreement,” and filing frivolous motions, among other misconduct). In the present case,
counsel’s deposition misconduct neither indicates a lack of integrity as class fiduciary nor is it of
such a repetitious nature as the misconduct in the above cases. Indeed, even though Magistrate
Judge Aaron admonished counsel, he found that the conduct did not “rise to the level of
impeding or frustrating the examination.” (Report at 40.)

Defendants also cite Plaintiffs’ counsel’s previous conduct in Chen. (Defs.’ Objs., at 12—
13.) The Chen court found that counsel’s misrepresentations were unintentional and indicative
of “mere incompetence,” plausibly resulting from counsel’s confusion. Chen v. Wai? Cafe Inc.,
No. 10 Civ. 7254 (JCF), 2016 WL 722185, at *6 (S.D.N.Y. Feb. 19, 2016). Counsel’s “mere
incompetence,” even when considered with the deposition misconduct in this case, does not
render counsel inadequate to represent the “best interests of the class.” Fed. R. Civ. P. 23(g)
Advisory Committee's Notes to the 2003 amendment. Accordingly, Magistrate Judge Aaron did
not err when he found “no basis” to preclude Plaintiffs’ counsel from representing the class.

(Report at 34.)

13

 

 
Case 1:18-cv-03202-GBD-SDA Document 315 Filed 03/31/21 Page 14 of 14

VI. CONCLUSION

Plaintiffs’ motion for class certification, (ECF No. 224), is GRANTED. Plaintiffs’
motion for partial summary judgment, (ECF No. 227), is DENIED. Defendants’ motion for
partial summary judgment and decertification, (ECF No. 242), is DENIED. The Clerk of Court

is directed to close the motions accordingly.

Dated: New York, New York
March 30, 2021

SQ.ORDERED.
a o A
ay B. Dato
GEORGE B. DANIELS
United States District Judge

 

 

 

14

 
